Title: To Thomas Jefferson from Jacob Wagner, 26 January 1806
From: Wagner, Jacob
To: Jefferson, Thomas


                        
                            
                                26 January 1806
                            
                        
                        The Secretary of State supposes, that the within abstract in the form of a report to the President, with the
                            decree annexed to it, and the documents and correspondence communicated to Congress between the date of the Senate’s
                            resolution and that of the report, will be an ample compliance with the requisition of the former.
                        The favor is requested that the packet enclosed herewith for Mr. Randolph may be left with or for him at the
                            time of the President’s communication being made to the Senate, as the one is made to depend upon the other.
                    